Citation Nr: 1025395	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-29 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for disability involving the 
Veteran's right great toe.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1960 to June 1964.  

This claim is on appeal from an August 2006 rating decision of 
the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The Veteran testified before the undersigned via 
videoconferencing in April 2010.  A transcript of that hearing is 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has appealed the denial of service connection for a 
disability involving the Veteran's right great toe.  At his 
entrance examination in June 1960, the appellant reported 
infected ingrown toenail 1959.  Service treatment records reveal 
that in September 1960 the Veteran complained of ingrown toenail 
on the big toe right foot.  Later that month, he had an excision 
of ingrown toenail, right great toe.  At his May 1964 separation 
examination, the appellant denied foot trouble and his feet were 
reported normal.  

Post service treatment records show that diabetes mellitus type 
II was diagnosed since 1987.  Post service treatment records also 
reveal treatment for the feet to include a showing of bilateral 
diabetic neuropathy and onychomycosis.  Examination in February 
1999 revealed thick nails suggestive of onychomycosis.  There was 
a notation of slight fissuring between the fourth and fifth right 
toes suggestive of fungal infection.  In December 2003, an 
assessment was given of onychomycosis, severe onychocryptosis on 
both hallux toenails and flexible hammer toes.  Post service 
treatment records show right great toe amputation in 2007.  

During his hearing, the appellant stated that he was issued size 
10 shoes during basic training but he wore a size 12.  April 2010 
Board hearing at 4.  He related that he was told that the shoes 
ran large and that he would be ok.  Id.  The Veteran stated that 
he did not have problems with his feet before service and that 
while in service he started to experience foot pain and was sent 
to the hospital.  Id. at 4-6.  The Veteran stated that they found 
an ingrown toenail infected the large toes on both feet, and he 
was hospitalized for two weeks.  Id. at 5-6.  According to the 
Veteran, since service his toenails never grew the same.  Id. at 
6.  He related that they grew crooked, in towards his other toe 
instead of growing straight out.  Id.  The Veteran has related 
that since service he has lost his big toe and then the toe next 
to it.  Id. at 8.  

In light of the in service manifestations and the appellant's 
assertions of continuity, the Board finds that a remand is 
necessary for evidentiary development.  Under 38 C.F.R. § 
3.159(c)(4), in a claim for disability compensation, VA will 
provide a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or medical 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim, but: (A) Contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent  
symptoms of a disability; (B) Establishes that the appellant 
suffered an event, injury or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  Id.  

With respect to the third factor above, the U.S. Court of Appeals 
for Veteran's Claims (Veterans Court) has stated that this 
element establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  Id.  

Here, there is an inservice injury shown by the medical treatment 
for an ingrown right great toenail, the Veteran has had his right 
great toe and another toe amputated which demonstrates the 
current disability, and his reports of continuity of 
symptomatology fits squarely within the Veteran Court's 
explanation in McLendon.  There is insufficient evidence to 
decide the appeal at this point.  The Veteran has not been 
afforded a VA examination in relation to his claim for service 
connection.  In view of VA's duty to assist obligations, which 
include the duty to obtain a VA examination or opinion when 
necessary to decide a claim, and based upon guidance from the 
Court, remand for the purpose of obtaining a VA examination(s) is 
required.  

Additionally, associated with the claims file is a DD FORM 481-4 
which shows that the Veteran was at the 3545TH USAF Hospital, 
Goodfellow AFB, Texas for 8 days in September 1960.  The claims 
file however is absent for any inpatient clinical records of that 
hospitalization.  Any obtainable records of this hospitalization 
must be obtained on remand.  

The Board concludes that it must remand the issue of entitlement 
to service connection for disability so that a VA can make assist 
the Veteran in obtaining relevant service treatment evidence, 
afford him a medical examination, and obtain a medical opinion to 
determine if the Veteran has a right great toe disability is 
attributable to service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain inpatient (clinical) treatment 
records of the Veteran's treatment at the 
3545TH USAF HOSPITAL, GOODFELLOW AFB, TEXAS 
for the month of September 1960.  Associate 
the obtained records with the claims file.  
If no records are obtainable, then obtain a 
negative reply and associate that reply along 
with documentation of all efforts to obtain 
the records with the claims file.  

2.  After completing the above development, 
schedule the Veteran for a VA examination to 
determine the nature and etiology of the 
Veteran's right great toe disability.  The 
claims file must be made available to the 
examiner, the examiner must review the claims 
file in conjunction with the examination, and 
the examiner must state in his or her report 
that the claims file was reviewed.  

The examiner must provide an opinion 
regarding whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) that 
any currently present right great toe 
disability to include amputation is 
attributable.  The examiner must provide a 
rationale for any opinion rendered; a 
conclusion and recitation of facts is not an 
adequate examination and opinion.  

3.  Then, readjudicate the issue on appeal.  
If the benefit sought is not granted, provide 
the Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court  

(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


